Citation Nr: 0812347	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  02-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected malaria.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1942 to March 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in North Little Rock, Arkansas, which denied the 
above claim. 

In August 2003, the veteran and his wife testified at a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A transcript of the hearing has been 
associated with his claims file. 

This matter was previously before the Board in August 2004, 
at which time the Board remanded the matter for further 
procedural development.  Thereafter, in July 2005, the Board 
issued a decision which denied a compensable disability 
rating for the service-connected malaria.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2007, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his representative, filed a Joint Motion For Remand, 
and the Court granted that motion in an Order also dated in 
April 2007.  The matter was then returned to the Board in 
September 2007, wherein it was remanded for additional 
development consistent with the directives set forth in the 
April 2007 Joint Motion For Remand.  The case is now returned 
to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.



CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.88b, Diagnostic 
Code 6304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2004, May 2007, and October 
2007, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in October 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because an increased disability rating is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  Additionally, the appeal was readjudicated by way of 
the December 2007 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above.  Specifically, the October 
2007 notice letter informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the 
December 2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded appropriate VA 
examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

Malaria

By rating decision of the RO dated in August 1996, the 
veteran was granted entitlement to service connection for 
malaria, and a noncompensable disability rating was assigned 
effective as of June 1, 1996, the date of the veteran's 
claim.  In a decision of the Board dated in May 2000, the 
noncompensable disability rating for the service-connected 
malaria was continued.  In June 2001, the veteran requested 
that he be awarded an increased disability rating as he was 
experiencing increased residuals of his service-connected 
malaria.

The veteran's malaria has been rated as noncompensable under 
the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Malaria is rated as 100 percent disabling when it is an 
active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  
Thereafter, residuals such as liver or spleen damage are 
rated under the appropriate system.  See 38 C.F.R. § 4.88b, 
Note following Diagnostic Code 6304.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Id.  Relapses must also be 
confirmed by the presence of malarial parasites in blood 
smears.  Id.

A VA examination report dated in November 2001 reveals that 
the veteran reported fatigue which he attributed to malaria.  
Physical examination was unremarkable, and a blood smear did 
not identify any malaria organisms.  The diagnosis was 
malaria, presently asymptomatic.

A private laboratory report from the Parasitic Disease 
Consultants dated in November 2001 shows that the veteran did 
not meet the criteria required to demonstrate an active 
malaria infection.

Private outpatient treatment records from the Searcy Medical 
Center dated from November 2001 to May 2007 show treatment 
for renal cysts in November 2001, and intermittent reports of 
low grade fever and chills.  The assessments included a 
history of malaria.

A private radiology report from the White County Medical 
Center dated in November 2001 shows that a computed 
tomography (CT) scan revealed a normal liver and spleen.  The 
scan did reveal renal cysts in both kidneys.  An evaluation 
by W. Robertson, M.D., in December 2001 resulted in a 
conclusion that the renal cysts were asymptomatic.

In February 2002, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that his residuals of malaria had increased in severity.  He 
described intermittent fever and chills every one to three 
weeks.  He also referred to the development of renal cysts 
which he believed were residuals of his malaria in service.

A letter from J. Citty, M.D., dated in March 2002, shows that 
the veteran's private physician suggested that acute malaria 
would frequently lead to renal manifestations, primarily 
associated with acute renal failure referable to a tubular 
necrosis which occurred during the acute infection of the 
malaria parasite, which would generally resolve after anti-
malaria therapy.  However, nephrotic syndrome and progressive 
renal failure were possible.  Therefore, Dr. Citty considered 
it possible that the veteran's renal cysts may well relate to 
an old parasitic infection such as malaria.  It was noted 
that the veteran chronically ran low-grade fevers.

A VA examination report dated in April 2002 shows that there 
was no bleeding, bruises, petechia, lymphadenopathy, or 
hepatosplenomegaly.  The diagnosis was malaria treated in 
1942, without documented recurrence, and bilateral renal cyst 
proven by CT scan by private physician.  The examiner opined 
that there was no relationship between the renal cyst and 
previous episodes of malaria.  It was indicated that renal 
cysts could occur on a congenital basis or hereditary basis, 
which was the more likely possibility in this veteran.  The 
examiner concluded that there was nothing in the medical 
literature that would associate an episode of malaria in the 
1940's with the recent development of a renal cyst.

In an addendum to the April 2002 VA examination report, also 
dated in April 2002, the examiner added that on detailed 
review of the veteran's service medical records, it was 
evident that six blood smears had been conducted for malaria 
in August 1942, only one of which was positive with 
Plasmodium vivax.  Following an institution of therapy, all 
smears were negative.  His urinalysis was normal without 
albuminuria or other findings.  There was no evidence of 
renal involvement at that particular time, making it highly 
unlikely that he had renal involvement with his acute episode 
of malaria.

During the veteran's August 2003 video conference hearing, 
the veteran and his spouse described that he would experience 
chronic low grade fever, frequent episodes of sweating and 
chills, and renal cysts, due to his service-connected 
malaria.   He indicated that his symptoms would occur every 
few weeks, and would last from a half day to a little more 
than a day.  He noted that his eyes and skin would get yellow 
when his symptoms were present.  He also asserted that his 
physician had attributed his renal cysts to his malaria.

Following a careful review of the evidence, the Board finds 
that the veteran's malaria is not shown to be more than 
noncompensable.  The competent medical evidence of record has 
not shown that the veteran has an active disease process, and 
no residuals manifested by liver or spleen damage have been 
identified.

The Board has considered the March 2002 letter from Dr. 
Citty, wherein he considered it possible that the veteran's 
renal cysts may have been related to an old parasitic 
infection such as malaria.  However, given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's renal cysts were related to the malaria 
incurred during service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board finds probative the November 2001 and April 2002 
opinions of the VA examiners which found that the veteran was 
asymptomatic, and which demonstrated laboratory findings 
which were negative of any active malaria organisms.  
Additionally, upon review of the veteran's entire claims 
file, the examiner in April 2002 concluded that there was no 
evidence of renal involvement at the time of the veteran's 
inservice malaria, making it highly unlikely that he had 
renal involvement with his acute episode of malaria, and that 
there was nothing in the medical literature that would 
associate an episode of malaria in the 1940's with the recent 
development of a renal cyst.  These opinions are considered 
probative as they are definitive, based upon a complete 
review of the veteran's entire claims file, and supported by 
detailed rationale.  Accordingly, the opinions are found to 
carry significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  In any event, the veteran has not been 
shown to have any residual spleen or liver damage and the 
renal cysts are likewise asymptomatic.  Thus, the evidence as 
a whole shows that the veteran does not currently have any 
compensable residuals of malaria.

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board has considered the statements and testimony of the 
veteran and his spouse in support of his claim that he has 
current residuals of malaria which have increased in 
severity.  While he and his spouse are certainly competent to 
describe the extent of his current symptomatology, such as 
his low grade fever, episodes of sweating and chills; there 
is no evidence that either possesses the requisite medical 
training or expertise necessary to render them competent to 
offer evidence on matters such as a medical diagnosis, or to 
competently attribute these symptoms to one particular cause 
versus another.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In view of these factors, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a compensable disability rating.  38 
C.F.R. § 4.7.  Based upon the guidance of the Court in Hart, 
21 Vet. App. at 505, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.

As the preponderance of the evidence is against the claim for 
a compensable rating for malaria, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased (compensable) disability rating for service-
connected malaria is denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


